DETAILED ACTION
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with William Barber on 18 October 2021.  Amend claims 1 and 14 as follows:
1.  A system for sensing the volume of concrete in a rotating container or drum, comprising:
a sensor configured to attach inside a rotating container or drum having a known geometry, sense angular positions of the sensor and sense associated entry and exit points when the sensor enters and exits a slurry, including concrete, contained in the rotating container or drum, and provide signaling containing information about the angular positions and the associated entry and exit points; and
a signal processor configured to receive the signaling, and determine corresponding signaling containing information about a volumetric amount of the slurry, including concrete, in the rotating container or drum, based upon the signaling received as well as the known geometry of the rotating container or drum.  
14.  A system comprising:
a signal processor configured to receive signaling containing information about angular positions of a sensor attach inside a rotating container or drum having a known geometry, as well as associated entry and exit points when the sensor enters and exits a slurry, including concrete, contained in the rotating container or drum, and
determine corresponding signaling containing information about a volumetric amount of the slurry in the rotating container or drum, based upon the signaling received as well as the known geometry of the rotating container or drum
The following is an examiner’s statement of reasons for allowance:  The prior art teach probes for insertion into the rotating drum of a concrete mixer.  See, for example, United States Patents 9,199,391, 9,518,870, 9,833,928, and 10,041,928 among others.  These prior art devices can be used to determine, inter alia, the volume of the concrete in the rotating drum.  See United States Patent 9,518,870.  In the '870 patent the volume is based on two angles at least one of which is when the concrete is "at rest"; i.e., the drum is not rotating.  Furthermore, with regard to claim 14, the phrase "signaling containing information about a volumetric amount" is analogous to "determining the volumetric amount".  The present claims require that the two angles be obtained when the drum is actually rotating.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo,
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system see https://ppair-my.uspto.gov/pair/PrivatePair.  Call the Electronic Business Center (EBC) at 866-217-9197 if there are questions regarding access to Private PAIR system.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856